19-10341-mkv   Doc 1   Filed 02/06/19    Entered 02/06/19 09:45:27   Main Document
                                        Pg 1 of 5
19-10341-mkv   Doc 1   Filed 02/06/19    Entered 02/06/19 09:45:27   Main Document
                                        Pg 2 of 5
19-10341-mkv   Doc 1   Filed 02/06/19    Entered 02/06/19 09:45:27   Main Document
                                        Pg 3 of 5
19-10341-mkv   Doc 1   Filed 02/06/19    Entered 02/06/19 09:45:27   Main Document
                                        Pg 4 of 5
19-10341-mkv   Doc 1   Filed 02/06/19    Entered 02/06/19 09:45:27   Main Document
                                        Pg 5 of 5
